OPINION — AG — **** PUBLIC SAFETY DEPARTMENT — CARS — NUMBER **** TITLE 47 Ohio St. 1961 SECTION 2-107[47-2-107] [47-2-107], PROVIDES THAT THE "DEPARTMENT OF SAFETY MAY OWN, USE AND MAINTAIN NOT MORE THAN 318 PASSENGER AUTOMOBILES."  THIS STATUTE REPEALED BY IMPLICATION THE PORTION OF SECTION 156 OF TITLE 47, WHICH LIMITS THE NUMBER OF PASSENGER AUTOMOBILES WHICH MAY BE OWNED, USED OR MAINTAINED BY THE DEPARTMENT OF PUBLIC SAFETY TO 168 SUCH PASSENGER AUTOMOBILES. WHEN THE REPEALED PORTION OF SECTION 156 WAS RE-ENACTED AS A PART OF A 1963 AMENDMENT TO SECTION 156, IT DID NOT REPEAL BY IMPLICATION SECTION 2-107, BECAUSE BY RE-ENACTING THE UNCHANGED PORTIONS OF SECTION 156 THE LEGISLATURE DID NOT EXPRESS AN INTENTION TO ENACT THE WHOLE SECTION AS AMENDED BUT ONLY AN INTENT TO ENACT THE CHANGES INDICATED. CITE: 47 Ohio St. 1961 2-107 [47-2-107], ARTICLE V, SECTION 57 MAX MARTIN